Exhibit (j) CONSENT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the caption “Financial Highlights” for the DWS Target 2013 and DWS Target Fund 2014 (collectively the “Funds”) in the related Prospectus and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in the DWS Target Fund Statement of Additional Information and to the incorporation by reference in Post-Effective Amendment Number 61 to the Registration Statement (Form N-1A,No. 033-30876) of our reports dated September 20, 2012, on the financial statements and financial highlights of DWS Target 2013 Fund and DWS Target 2014 Fund, included in each Fund’s Annual Report dated July 31, 2012. /s/ Ernst & Young LLP Boston, Massachusetts November 21, 2012
